Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 1 of 9




                 EXHIBIT B
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 2 of 9
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 3 of 9
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 4 of 9
       Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 5 of 9




      CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       LOCAL 272 LABOR-MANAGEMENT PENSION FUND (“Plaintiff”)
declares:
       1.     Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
       2.     Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.     Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.     Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                Transaction                Date                  Price Per Share


                                 See attached Schedule A.

       5.     Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:
            In re HD Supply Holdings, Inc. Sec. Litig., No. 1:17-cv-02587 (N.D. Ga.)
                In re Skechers USA, Inc. Sec. Litig., No. 1:18-cv-08039 (S.D.N.Y.)




       6.     Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,



                                                                                           XPO
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 6 of 9
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 7 of 9


                            SCHEDULE A

                      SECURITIES TRANSACTIONS

           Stock

            Date                 Amount of
          Acquired             Shares Acquired      Price

         02/12/2018                 2,300          $89.15
         02/14/2018                 3,000          $92.07
         02/23/2018                  400           $96.30
         02/26/2018                  300           $99.18
         03/12/2018                  400          $104.59
         04/11/2018                  100           $99.01
         04/18/2018                  200          $108.88

           Date                   Amount of
           Sold                  Shares Sold        Price

         11/19/2018                 500            $73.13
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 8 of 9
Case 3:18-cv-02062-SRU Document 35-2 Filed 02/12/19 Page 9 of 9
